Citation Nr: 1340123	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  10-15 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral foot disorder, claimed as bunions and flat feet.  

2.  Entitlement to service connection for a bilateral foot disorder, claimed as bunions and flat feet.  

3.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to September 1970.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 20, 2009 rating decision by the RO.  

In October 2012, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  

After reviewing the record, the Board is of the opinion that additional development of the record is warranted prior to further appellate consideration.  The issue of entitlement to service connection for a bilateral foot disorder, claimed as bunions and flat feet, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.

In addition to the foregoing, the Board notes that on January 8, 2009, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran disagreed with that decision and also perfected an appeal to the Board.  Although that claim has not been certified to the Board on appeal, it has been developed for appellate purposes.  Therefore, the Board has jurisdiction over that claim, and it will be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2013).  Accordingly, that issue will also be addressed below.  


FINDINGS OF FACT

1.  On June 13, 2011, prior to the promulgation of a decision in the appeal, the Veteran informed the Board that he wished to withdraw his appeal with respect to the issue of entitlement to service connection for a psychiatric disorder, claimed as PTSD.  

2.  In an unappealed rating decision, dated in January 1971, the RO denied the Veteran's claim of entitlement to service connection for a bilateral foot disorder, claimed as bunions and flat feet.

3.  Evidence associated with the record since the RO's January 1971 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral foot disorder, claimed as bunions and flat feet. 


CONCLUSIONS OF LAW

1.  With respect to the issue of entitlement to service connection for a psychiatric disorder, claimed as PTSD, the criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The RO's January 1971 rating decision, which denied the Veteran's claim of entitlement to service connection for a bilateral foot disorder, claimed as bunions and flat feet, is final.  38 U.S.C. § 4004 (1970) (codified as amended at 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 19.153 (1970) (codified as revised at 38 C.F.R. § 20.1103 (2013).  

3.  New and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a bilateral foot disorder, claimed as bunions and flat feet.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

On June 13, 2011, the Veteran informed the Board that he wished to withdraw his appeal with respect to the issue of entitlement to service connection for PTSD.  

Because the Veteran has withdrawn his appeal with respect to the issue of entitlement to service connection for PTSD, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review that issue on appeal, and it is dismissed.

The Feet

The Veteran's initial claim for service connection was denied in January 1971.  He did not perfect an appeal.  Therefore, that decision is final.  

Evidence added to the record since the RO's January 1971 decision consists of records reflecting the Veteran's VA treatment from February 2006 through April 2012; statements received in September 2009 from V. J. and S. C., as well as the Veteran's wife; and the transcript of his October 2012 hearing before the undersigned Veterans Law Judge.  During his hearing, the Veteran testified that he had not had any actual foot problems prior to service but that they became manifest during service.  The statements from V. J., S. C., and the Veteran's wife show that since 1973 the Veteran has complained of chronic foot problems.  The VA treatment records also show ongoing treatment for a bilateral foot disorder, including surgery on his left foot in 1984.  Such evidence is new in the sense that it has not been before VA decisionmakers previously.  It is also material in that it also tends to relate to an unestablished fact necessary to substantiate the claim.  When considered with the evidence previously of record, the additional evidence suggests the possibility that the Veteran's bilateral foot disorder is related to service, either on the basis of aggravation of a preservice disorder or on a direct basis.  As such, it neither cumulative nor redundant of the evidence of record in January 1971.  

Because it is new and material, the additional evidence is sufficient to reopen the Veteran's claim of entitlement to service connection for a bilateral foot disorder.  To that extent, the appeal is granted.


ORDER

The claim of service connection for a psychiatric disorder, claimed as PTSD, is dismissed.  

New and material evidence having been presented, the request is granted to reopen the claim of entitlement to service connection for a bilateral foot disorder, claimed as bunions and flat feet.  

REMAND

In light of the foregoing decision, the claim of entitlement to service connection for a bilateral foot disorder is remanded for the following actions:

1.  During his October 2012 hearing, the Veteran testified that he had been a bus driver after service.  However, his employment records have not been associated with the claims file.  

Ask the Veteran to provide the name and address of all employers for whom he worked after service.  This must include, but is not limited to, the bus company for whom he worked, as well as the dates of his employment.  

When the foregoing actions have been completed, contact each employer/former employer and request copies of the Veteran's employment records, including, but not limited to, medical records and the reports of any pre-employment examinations.  

If the employer/former employers do not have such documents, request that the employer/former employers provide a statement on business letterhead stationary addressing the foregoing concerns.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

Efforts to obtain records of the Veteran's employment with any federal agency must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002 and Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013).  

If records of the Veteran's post-service employment was with an employer not affiliated with the federal government, and those records are unavailable, notify the Veteran of that fact in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002 and Supp. 2013); 38 C.F.R. § 3.159(e) (2013).

2.  During his October 2012 hearing, the Veteran testified that he had had foot surgery in 1982 at the Cedars Sinai Medical Center in Los Angeles, California.  In September 2009, V. J. stated that in 1984, the Veteran had had left foot surgery in 1984, but that his foot had never gotten better.  

Ask the Veteran to provide the name and address of all health care providers who treated him since service for a disorder of either or both feet.  In addition, request that he provide the name and address of the facility where such treatment was performed.  Also request the dates of all post-service treatment for either or both feet.  

When the foregoing actions have been completed, request records of the Veteran's post-service treatment directly from the health care providers or facilities identified by the Veteran.  This must include, but is not limited to records reflecting his 1982 foot surgery at the Cedars Sinai Medical Center in Los Angeles, California.  It must also include the health care provider or facility where he underwent left foot surgery in 1984.  

Such records should include, but are not limited to, daily clinical records, discharge summaries, consultation reports, X-ray reports, laboratory studies, doctor's notes, nurse's notes, progress reports, and prescription records.  

Efforts to obtain records of the Veteran's treatment at or through any federal agency must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002 and Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013).  

If records of the Veteran's post-service treatment were with health care provider or facility not affiliated with the federal government, and those records are unavailable, notify the Veteran of that fact in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002 and Supp. 2013); 38 C.F.R. § 3.159(e) (2013).

3.  When the actions in parts 1 and 2 have been completed, schedule the Veteran for a podiatric examination to determine the nature and etiology of any foot disorder found be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a disorder(s) of either or both feet foot disorder are diagnosed, the examiner must identify and explain the elements supporting each diagnosis.  The examiner must also render an opinion as to whether it is at least as likely as not that such disorder existed prior to service; and, if so, whether it underwent an increase in the underlying pathology during service beyond that which would be considered the natural progression of the disorder.  Please note, temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  

If the examiner finds that it is not at least as likely as not that the Veteran's foot disorder(s) existed prior to service, he or she must render an opinion as to whether it was at least as likely as not that it was first manifested during active service.  

If the examiner is unable to render an opinion without resort to speculation, he or she must state their reasons for being unable to do so.  

In the event that the Veteran does not report for a aforementioned examination, the notice informing him of the date, time, and place of the examination must be associated with the claims folder.  If the notice was returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

4.  When the actions requested in parts 1, 2, and 3 have been completed, the AMC must undertake any other indicated development.  Then, the AMC must then conduct a de novo review of the record and readjudicate the issue of entitlement to service connection for a foot disorder.  In so doing, the AMC must consider the Veteran's claims with respect to service connection on a direct and secondary basis.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


